Citation Nr: 0529340	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-44 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by: New York State Division of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active duty from April 1967 to November 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Boise, Idaho.  

The issue of entitlement to service connection for an eye 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  Manifestations of the veteran's service-connected PTSD 
disability include intrusive recollections and dreams, 
flashbacks, anxiety, panic attacks, difficulty concentrating, 
an exaggerated startle response, and considerable survival 
guilt. His immediate memory is compromised by anxiety and 
lapses of concentration.

2.  PTSD precludes the veteran from obtaining and retaining 
all forms of substantially gainful employment consistent with 
his education and work experience.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have been met, effective May 3, 2001.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in July 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The July 2004 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in June 2003.  Notice fully complying the provisions of the 
VCAA was not provided to the veteran until July 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
June 2003 adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  A special VA examination to address the question at 
issue was conducted in May 2004. For the reasons set forth 
above, and given the facts of this case, the Board finds that 
no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
veteran.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  

A 50 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).

Analysis

The veteran contends that the severity of his service-
connected PTSD warrants a higher disability rating.  In 
reaching its decision, The Board has taken into account all 
of the pertinent evidence of record, including VA treatment 
records, the report of VA psychiatric examinations in May 
2003 and May 2004, and the transcript of a Travel Board 
hearing held in April 2004. 

A review of the most recent VA psychiatric examination in May 
2004 reveals that the veteran experiences several PTSD 
symptoms, including intrusive recollections and dreams, 
flashbacks, anxiety, panic attacks. The veteran reportedly 
avoided stimuli that reminded him of his military 
experiences. He had difficulty falling asleep, was irritable 
without apparent cause, had difficulty concentrating, and had 
an exaggerated startle response. At the time of the 
examination, he was obviously anxious and depressed, and 
appeared to have considerable survival guilt. His immediate 
memory evidently compromised by anxiety and lapses of 
concentration.  His insight was decidedly lacking. The 
veteran's Global Assessment of Functioning (GAF) score was 
50. (A GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)).  

Given the extent and severity of the reported symptoms of the 
veteran's PTSD, the Board finds that a 70 percent evaluation 
more appropriately reflects the degree of functional 
impairment due to this disability. The benefit of the doubt 
is resolved in the veteran's favor. 38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Although the issue of entitlement to TDIU has not been 
adjudicated by the RO, it is not prejudicial to the veteran 
in light of the favorable outcome of this matter. As 
discussed above, the veteran's PTSD is rated as 70 percent 
disabling.  Thus, the veteran meets the minimum schedular 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  However, the 
evidence must still show that the veteran is unable to pursue 
a substantially gainful occupation due to the service- 
connected disability.  Thus, the issue is whether the 
veteran's PTSD prevents him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record discloses that the veteran has been receiving 
Social Security disability benefits since sustaining a severe 
back injury several years ago. Notwithstanding this 
nonservice-connected condition, the veteran also appears 
precluded from gainful employment because of service-
connected PTSD. At the time of his personal hearing in April 
2005, the veteran explained that he has no control of his 
emotions, that he becomes upset easily, and is irritable. VA 
treatment records also show that the veteran attends regular 
psychotherapy and takes medication for his condition. In 
light of the severity of the veteran's PTSD symptoms, the 
Board will resolve reasonable doubt in the veteran's favor on 
this issue.  The Board concludes that the evidence supports 
the claim for a total disability rating based on individual 
unemployability. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).


ORDER

A disability rating of 70 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A total disability rating based on individual unemployability 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

The veteran has contended that he has an eye disability which 
is related to his period of service in Vietnam. In a letter 
dated in July 2003, H.A.L., M.D., stated that it was 
certainly possible that the veteran's uveitis and pars 
planitis could have developed during his tour of duty in 
Vietnam and possible these conditions were the result of 
exposure to Agent Orange. In light of the above, the appeal 
is REMANDED for the following actions:  

1.  The RO should contact the veteran in 
order to identify all medical providers 
who have provided treatment to him for an 
eye disability since November 2004. 
Copies of all available records should be 
added to the claims folder.  

2.  H.A.L., M.D., should be contacted and 
requested to provide medical support for 
his opinion that the veteran's uveitis 
and pars planitis possibly could have 
developed during his tour of duty in 
Vietnam and possibly were the result of 
exposure to Agent Orange.

3.  The veteran should be scheduled for a 
VA examination by an ophthalmologist in 
order to determine the nature and 
etiology of all current eye pathology. 
The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished. All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should provide an 
opinion as to the likelihood that any 
current eye condition, including 
glaucoma, uveitis, and pars planitis, had 
its onset in service or was otherwise 
related to service, to include exposure 
to Agent Orange. Reasons and bases for 
all conclusions should given.

3.  Then, readjudicate the issue of  
entitlement to service connection for an 
eye disability.  If the determination is 
unfavorable, a supplemental statement of 
the case should be provided to the 
veteran and his representative and they 
should be afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


